DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The IDS filed on December 5, 2019 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number “1168”, shown in Fig. 2B, is not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding each of claims 9 and 17, the limitation regarding the valve assembly being “further configured to regulate a pressure of the water” was not described in the specification in such a way as to reasonably convey to one skilled in the art how to make and use the claimed invention.  Paragraphs [00023] and [00035] of the originally filed specification broadly and essentially state that the valve assembly may be configured to divert flow between the shower head and the interchangeable head(s), as well as to adjust the flow and the pressure of water to the interchangeable head(s) by adjustment of “dial 172”, however this is not adequate for compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because there is no description of the mechanism(s) which allow for the valve assembly to be “configured to regulate a pressure of the water”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the recitation, “wherein a second conduit-length is greater than a first conduit-length” is somewhat unclear.  Are these “lengths” referring to each length of the “first-conduit” and the “second conduit” introduced in claim 1?
Regarding claim 17, on the last line thereof, the recitation, “wherein a second conduit-length is greater than a first conduit-length” is somewhat unclear.  Are these “lengths” referring to each length of the “first-conduit” and the “second conduit” introduced in claim 17?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry, USPN 5,241,714.
As to claim 1, Barry (see Figs. 1, 2 and 4-8) shows an attachment for a shower head (20), the shower head being connected to a main water supply (via 14) of a building, the attachment comprising: a connector (12) for attachment to the shower head, the connector being placed in fluid communication with the main water supply of the building when connected to the shower head; a fluid-line connector (48) attached to the connector; a fluid-line (24) attached to the fluid-line connector at a first-end of the fluid-line, the fluid-line being configured to receive water from the main water supply of the building therethrough; and at least two interchangeable-heads (22) each configured for attachment about a second-end (68) of the fluid-line, the at least two interchangeable heads including: a first interchangeable-head (100) including a first handle-end (upstream portion of 100) graspable by a user, a flossing-end (downstream end of 100), and a first-conduit therebetween (flow passage through 100), the first-conduit configured to receive the water from the main water supply of the building therethrough, the flossing-end including a tip (tapered tip of 100, as shown in Fig. 6) having a flossing-aperture (implicit, as per at least column 3, lines 20-22) configured to expel the water therethrough, the first interchangeable-head being configured to water-floss teeth of the user; and a second interchangeable-head (104) including a second handle-end (upstream portion of 104) graspable by the user, a washing-end (downstream end of 104), and a second-conduit therebetween (flow passage through 104), the second-conduit configured to receive the water from the main water supply of the building therethrough, the washing-end including a plurality of washing-apertures (shown in Fig. 8) configured to expel the water therethrough, the second interchangeable head being configured to wash a hard-to-reach body part of the user (a function of which 104 is clearly capable).
As to claim 3, the open, upstream end of “104” is clearly capable of receiving the tapered downstream end of “100”, whereby the second head (104) is configured for removable attachment to the first head (100), and there is nothing which would preclude one from making such a removable attachment.
As to claim 4, as discussed above, the flossing-end of “100” is shown to be tapered (see Fig. 6).
As to claim 5, as discussed above with respect to claim 3, the second handle-end includes a second hollow interior configured to receive the flossing-end, to attach the second interchangeable-head to the first interchangeable-head.
As to claim 6, the second hollow-interior includes a handle-diameter greater than an end-diameter of the flossing-end (as clearly shown when comparing such features between Fig. 6 and Fig. 8).
As to claim 7, the handle-diameter is shown to be substantially equal to a conduit diameter of the first-conduit (as clearly shown when comparing such features between Fig. 6 and Fig. 8).
As to claim 8, Barry shows the device further comprising a valve assembly (26) configured to regulate a flow of the water (see column 2, lines 20-22).
As to claim 13, the fluid-line of Barry is shown and described as flexible (see column 2, lines 50-51).
As to claim 16, a length of the second conduit is greater than a length of the first conduit (as clearly shown when comparing such features between Fig. 6 and Fig. 8).
As to claims 19 and 20, the method is anticipated by Barry, as each and every structural element of the “attachment” set forth in claim 1 is provided by Barry, and the remaining method steps would clearly be met by one using the device, as expressly intended by Barry (see column 2, line 6, through column 3, line 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barry, in view of Shaw, USPN 7,314,456.
Barry shows all of the recited limitations as set forth in claim 1, however Barry shows and describes that the second-end of the fluid-line includes a hollow interior which is configured to receive the first handle-end to attach the first interchangeable-head to the fluid-line (see column 2, lines 53-57), rather than the opposite configuration wherein the first handle-end includes a first hollow-interior configured to receive the second-end of the fluid-line therein.
One having ordinary skill in the art would readily recognize that either configuration discussed above would be equally effective for reliably attaching the first interchangeable-head to the fluid-line, and forming an attachment using either configuration would be well within the ordinary skill of one in the art.  Indeed, Shaw shows a device (see Fig. 1) which is remarkably similar to that shown by Barry, and Shaw shows a prior art example of a first handle-end (upstream end of 22) of a water-flossing head device (50) having a first hollow-interior which receives a second-end of a flexible fluid line (18) therein, to attach the head to the fluid line (see Figs. 2 and 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barry, such that the first handle-end alternatively includes a first hollow-interior configured to receive the second-end of the fluid-line therein, to attach the first interchangeable-head to the fluid-line, as taught by Shaw, and as would be well within the ordinary skill of one in the art to reliably make such an attachment, particularly since either configuration would be equally effective for such an attachment, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 104 USPQ 400 (CCPA 1955).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barry, in view of Rice et al., USPN 4,265,229.
Barry shows all of the recited limitations as set forth in claim 8, and further, Barry shows the valve assembly including a dial element (62), wherein the valve assembly is attached to the connector (see Fig. 4), and wherein the connector is a T-fitting (see Fig. 4).  However, while the valve assembly shown by Barry is expressly disclosed as being configured to regulate a flow of the water (see again, column 2, lines 20-22), Barry is silent as to the valve assembly being further configured to regulate a pressure of the water.
Rice shows a device (see Fig. 1) which is remarkably similar to that shown by Barry, and Rice shows the device including a dial-controlled valve assembly (see Figs. 2 and 3) corresponding to that of Barry, wherein the valve assembly is configured to regulate a flow and pressure of water (see column 1, lines 43-47).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of Barry, whereby the valve is configured to regulate water flow and water pressure, as taught by Rice, thereby giving more control of the effluent water effect from the attached head.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barry, in view of Hoenig, US Patent Application Publication No. 2006/0161120.
Barry shows all of the recited limitations as set forth in claim 13, however while the fluid-line of Barry clearly exhibits a measurable thickness and length, Barry is silent as to what such measurements are in the exemplary embodiment(s).
Hoenig shows a device (see Figs. 1 and 10A-10D) which is similar in design, function and effect as compared to that of Barry, wherein a flexible fluid-line (22) is configured to connect from a shower head region (12) to an interchangeable head (110, 120, 130, 140), including a water-flossing head (120), and wherein the flexible fluid-line is expressly disclosed as having “any size that provides an acceptable flow to the user”, including exemplary dimensions which fall within the ranges recited of claims 14 and 15 (see paragraph [0050]), and Hoenig also teaches the concept that such dimensions “can vary depending on the shower head arrangement, water flow, and the like”.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flexible fluid-line for the device of Barry exhibiting dimensions such as a thickness of between 0.125-2 inches, and such as a length of between 4-10 feet, as taught by Hoenig, thereby providing an acceptable flow to the user, as dependent on the shower head arrangement, water flow, and the like, and since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barry, in view of Shaw and Rice et al.
 	Barry (see Figs. 1, 2 and 4-8) shows an attachment for a shower head (20), the shower head being connected to a main water supply (via 14) of a building, the attachment comprising: a connector (12) for attachment to the shower head, the connector being placed in fluid communication with the main water supply of the building when connected to the shower head; a fluid-line connector (48) attached to the connector; a fluid-line (24) attached to the fluid-line connector at a first-end of the fluid-line, the fluid-line being configured to receive water from the main water supply of the building therethrough; and at least two interchangeable-heads (22) each configured for attachment about a second-end (68) of the fluid-line, the at least two interchangeable heads including: a first interchangeable-head (100) including a first handle-end (upstream portion of 100) graspable by a user, a flossing-end (downstream end of 100), and a first-conduit therebetween (flow passage through 100), the first-conduit configured to receive the water from the main water supply of the building therethrough, the flossing-end including a tip (tapered tip of 100, as shown in Fig. 6) having a flossing-aperture (implicit, as per at least column 3, lines 20-22) configured to expel the water therethrough, the first interchangeable-head being configured to water-floss teeth of the user; and a second interchangeable-head (104) including a second handle-end (upstream portion of 104) graspable by the user, a washing-end (downstream end of 104), and a second-conduit therebetween (flow passage through 104), the second-conduit configured to receive the water from the main water supply of the building therethrough, the washing-end including a plurality of  washing-apertures (shown in Fig. 8) configured to expel the water therethrough, the second interchangeable head being configured to wash a hard-to-reach body part of the user (a function of which 104 is clearly capable); and a valve assembly (26) configured to regulate a flow of the water (see column 2, lines 20-22); wherein the second interchangeable-head is configured for removable attachment to the first interchangeable-head (the open, upstream end of “104” is clearly capable of receiving the tapered downstream end of “100”, whereby the second head (104) is configured for removable attachment to the first head (100), and there is nothing which would preclude one from making such a removable attachment); wherein the flossing-end is tapered (see Fig. 6); wherein the second handle-end includes a second hollow-interior configured to receive the flossing-end, to attach the second interchangeable-head to the first interchangeable-head (see discussion above, regarding the upstream end of the second head being capable of removably receiving the tapered flossing end of the first head); wherein the second hollow-interior includes a handle-diameter greater than an end-diameter of the flossing-end (as clearly shown when comparing such features between Fig. 6 and Fig. 8); wherein the handle-diameter is substantially equal to a conduit-diameter of the first-conduit (as clearly shown when comparing such features between Fig. 6 and Fig. 8); wherein the valve assembly includes a dial (62); wherein the valve assembly is attached to the connector (see Fig. 4); wherein the connector is a T-fitting (see Fig. 4); wherein the fluid-line is flexible (see column 2, lines 50-51); and wherein a length of the second conduit is greater than a length of the first conduit (as clearly shown when comparing such features between Fig. 6 and Fig. 8).
However, Barry shows and describes that the second-end of the fluid-line includes a hollow interior which is configured to receive the first handle-end to attach the first interchangeable-head to the fluid-line (see column 2, lines 53-57), rather than the opposite configuration wherein the first handle-end includes a first hollow-interior configured to receive the second-end of the fluid-line therein.  Also, while the valve assembly shown by Barry is expressly disclosed as being configured to regulate a flow of the water (see again, column 2, lines 20-22), Barry is silent as to the valve assembly being further configured to regulate a pressure of the water.
As to the aforementioned limitations regarding the arrangement which attaches the first head to the fluid line, one having ordinary skill in the art would readily recognize that either configuration discussed above would be equally effective for reliably attaching the first interchangeable-head to the fluid-line, and forming an attachment using either configuration would be well within the ordinary skill of one in the art.  Indeed, Shaw shows a device (see Fig. 1) which is remarkably similar to that shown by Barry, and Shaw shows a prior art example of a first handle-end (upstream end of 22) of a water-flossing head device (50) having a first hollow-interior which receives a second-end of a flexible fluid line (18) therein, to attach the head to the fluid line (see Figs. 2 and 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barry, such that the first handle-end alternatively includes a first hollow-interior configured to receive the second-end of the fluid-line therein, to attach the first interchangeable-head to the fluid-line, as taught by Shaw, and as would be well within the ordinary skill of one in the art to reliably make such an attachment, particularly since either configuration would be equally effective for such an attachment, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 104 USPQ 400 (CCPA 1955).
As to the aforementioned limitations regarding the valve assembly being further configured to regulate a pressure of the water, Rice shows a device (see Fig. 1) which is remarkably similar to that shown by Barry, and Rice shows the device including a dial-controlled valve assembly (see Figs. 2 and 3) corresponding to that of Barry, wherein the valve assembly is configured to regulate a flow and pressure of water (see column 1, lines 43-47).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of Barry, whereby the valve is configured to regulate water flow and water pressure, as taught by Rice, thereby giving more control of the effluent water effect from the attached head.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barry, in view of Shaw and Rice et al. as applied to claim 17 above, and further in view of Hoenig.
Barry, as modified by Shaw and Rice above, shows all of the recited limitations as set forth in claim 17, however the applied prior art is silent as to the device further comprising a set of instructions, wherein the attachment is arranged as a kit.
Hoenig shows a device (see Figs. 1 and 10A-10D) which is similar in design, function and effect as compared to that of Barry, and Hoenig teaches including a set of instructions (104), in order to convey how to assemble and use the device, wherein the corresponding device of Hoenig is arranged as a kit (see Fig. 14, and see paragraph [0068]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a set of instructions, as taught by Hoenig, with the device of Barry, wherein the attachment is arranged as a kit, as also taught by Hoenig, thereby conveying at least one proper way to assemble and use the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752